DETAILED ACTION	
	
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/02/2020 has been entered.
 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 49-53, 56, 59-60, and 62-65 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 2002/0198562 A1 to Akerfeldt et al. (hereinafter “Akerfeldt”) (previously of record).
Regarding claim 49, Akerfeldt discloses (see abstract; Figs. 1-4; and [0003]-[0027]; and Examiner’s Diagram of Akerfeldt’s Fig. 3 below, elaborating on the previously cited rejection) a device (as shown in Figures 1-4, see [0018]-[0023]) for closing an arteriotomy (see at least [0018]), the device comprising: an intra-arterial foot component (first sealing device 3); and an extra-arterial bolster (second sealing device 4) (see Fig. 1 and [0022]), wherein the intra-arterial foot component is a tamponade for controlling bleeding (see at least [0018]-[0020]), the intra-arterial foot component comprises a central core (reinforcement portion 9) and a flexible (see [0023]) sealing wing (base portion 8) separate from the central core (as shown in Fig. 3) and located between the central core and the extra-arterial bolster (as shown in Fig. 2, near through holes 6-7, the central portion of base portion 8 is located between the reinforcement portion 9 and the second sealing device 4 (in Fig. 1)), a top surface of said central core is in contact with said flexible sealing wing (as shown in Figs. 2 and 4), and the central core is underneath said flexible sealing wing from the perspective of the extra-arterial bolster when the intra-arterial foot component is in a sealing position (as shown in Figs. 1-2, the reinforcement portion 9 is underneath the central portion of base portion 8 from the perspective of second sealing device 4 in the sealing position), a longitudinal dimension of the flexible sealing wing exceeds a longitudinal dimension of the central core (as shown in Figs. 2-4), and a transverse dimension of the flexible sealing wing exceeds a transverse dimension of the central core (as shown in Figs. 3-4) such that the flexible sealing wing is shaped to form a seal with a portion of the arteriotomy when the intra-arterial foot component is in the sealing position (see Fig. 1, see also [0022]), and the central core is convex from the perspective of the extra-arterial bolster when the intra-arterial foot component is in the sealing position (as shown in the Examiner’s Diagram of Fig. 3 below, when the device (or image) is 

    PNG
    media_image1.png
    714
    617
    media_image1.png
    Greyscale

Akerfeldt further discloses (claim 50) wherein the transverse dimension of the central core is less than a diameter of the arteriotomy (see Figs. 1-3 and [0023]); (claim 51) wherein the transverse dimension of the flexible sealing wing is greater than a diameter of the arteriotomy (see Figs. 1-3 and [0023]); (claim 52) wherein the intra-arterial foot component comprises a bioabsorbable material (see [0018]); (claim 53) wherein the bioabsorbable material is polyurethane (see [0018]); (claim 56) wherein the intra-arterial foot component is porous (see Fig. 2, has two holes); (claim 59) wherein the central core has uniform thickness (see Fig. 3, near the midpoint of reinforcement portion 9 near holes 6/7, the thickness is uniform); (claim 60) wherein the central core has varying thickness (see Fig. 3, near the periphery and outer edge of reinforcement portion 9, it is shown that the thickness varies because the thickness of the outer edge shown in Fig. 3 is shown as varying); (claim 62) wherein the flexible sealing wing has flexibility in both lateral and longitudinal planes (see [0018]/[0023], since base portion 8 is claim 63) wherein the flexible sealing wing allows elastic deformation and provides sufficient strength, stiffness or rigidity to the central core to allow correct positioning (see [0018]-[0023]); (claim 64) wherein more than 90% of the intra- arterial foot component is absorbed within 300 days (see [0008]/[0018], one of ordinary skill would understand "several months" to be less than 300 days, which is approximately 10 months); and (claim 65) wherein the central core and the flexible sealing wing have a same composition (see [0018]/[0021], both 8 and 9 are synthetic absorbable materials).



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


Claims 54-55 and 61 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Akerfeldt in view of US 2010/0114159 A1 to Roorda et al. (hereinafter “Roorda”) (previously of record).
Akerfeldt and discloses the invention substantially as claimed as discussed above, however, with respect to claims 54-55, Akerfeldt fails to specifically disclose wherein the intra-arterial foot component comprises a radiopaque material selected from the group consisting of radiopaque metal alloy, barium sulfate, magnesium alloy, and any combination thereof; and with respect to claim 61, wherein the flexible wing includes a plurality of patterned holes or slots.  Roorda discloses (see abstract; Figs. 1 & 5B; and [0025]-[0056]), in the same field of endeavor, a device for closing an opening in a wall of a body lumen (see abstract), comprising an intra-arterial foot component (304) and an extra-arterial bolster, wherein the intra-arterial foot component comprises a central core (308/304b) and a flexible wing (304a), and further discloses wherein the intra-arterial foot component comprises a radiopaque material made of radiopaque metal alloys such as gold or platinum, and further discloses wherein the flexible wing includes a plurality of patterned holes/slots (to accommodate the radiopaque rivet) (see [0030]) .

Claims 57-58 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Akerfeldt.
Regarding claims 57-58, Akerfeldt fails to specifically disclose wherein the central core and flexible sealing wing have circular configurations.  However, it would have been obvious to one having ordinary skill in the art, at the time the invention was made, to modify Akerfeldt's device to have circular configurations, since it has been held that mere changes in shape are a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant - see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) and MPEP 2144.04(IV)(B).  Here, there is no evidence that the circular configuration is significant - rather, Applicant's specification appears to criticize a circular configuration in favor of an oval configuration, which is shown by Akerfeldt (see [00178] of the spec. as filed).  Moreover, Akerfeldt does not disclose any criticality to the device's shape other than that the diameter of the sealing device must be smaller than the puncture hole in the introduction phase but larger in the sealing phase (see [0009]).  Thus, modifying Akerfeldt's device to a circular configuration would still allow for selecting a diameter where the sealing device must be smaller than the puncture hole in the introduction phase but larger in the sealing phase (because the diameter would merely be constant around the periphery of the device).  

Response to Arguments
Applicant’s arguments with respect to claims 49-65 have been considered but are not persuasive.
It appears that Applicant solely disputes the claim limitation “the central core [being] convex from the perspective of the extra-arterial bolster when in the sealing position”.  Rather, Applicant alleges (in both the arguments and the filed declaration) that the reinforcement portion 9 is concave from the perspective of the second sealing device 4.  Applicant’s arguments, and the findings set forth in the declaration, are not persuasive to overcome the rejection.
First, as elaborated on in the rejection above, an Examiner’s Diagram of Fig. 3 is presented “flipped” 180 degrees so that it is in the sealing position, which shows that the end portion of the reinforcement portion 9 is convex from the perspective of second sealing device 4.  
Second, it is noted that Akerfeldt incorporates by reference US Application No. 09/836529 (see [0001]), which is published as US 2002/0019648 A1.  In the ‘648 application, Akerfeldt shows a similar device as shown in ‘562 Figs. 1-4.  Fig 2. shows the device in the natural state, with the vessel engaging surface being in a flat state.  Fig. 5 shows the device in the implanted state, with the vessel engaging surface being in a convexly curved state respect to the exterior of the vessel 2 (e.g., along the length of suture 22).  Similarly, Fig. 2 of ‘562 shows the device in the natural state, with the vessel engaging surface being in a flat state.  Thus, similar to the ‘648 change in configuration from Fig. 2 to Fig. 5, the device of ‘562 in Fig. 3 would similarly curve so that the vessel engaging surface convexly curves from the perspective of the exterior of the vessel.  As discussed in ‘562 and understood by ordinary skilled artisans, reinforcement portion 9 still maintains some flexibility (i.e., it is not a rigid inelastic material).  Thus, when the device in Fig. 2 is inserted into the body (such as shown in Fig. 1), both portions 8 and 9 will convexly curve.
Applicant alleges (and the declaration states) that base portion 8 does not necessitate a convexly curved reinforcement portion because the elongate shape of reinforcement portion 9 has a minimal impact on the shape of base portion 8 in the direction of the curve on reinforcement portion 9, such that even if reinforcement portion 9 is convexly curved, the length of the curve is too short to assist the apposition of base portion 8, and that it would be difficult to make a convexly curved reinforcement portion 9 due to the short length of the curve.  First of all, the degree of difficulty to make a convexly curved reinforcement portion doesn’t preclude a finding of a convexly curved portion.  Second, Akerfeldt discloses that the material forming reinforcement portion 9 can be filled into the indentation/opening in base portion 8 after base portion 8 has crystallized or attained its final shape and properties in the manner of a moulding operation (see [0021]).  Thus, there will not be a gap between the indentation/opening and the reinforcement portion 9 as reinforcement portion 9 takes the shape of the indentation/opening due to the moulding process.  Thus, when the device transitions into the deployed configuration in the body, the reinforcement portion 9 will convexly curve along with base portion 8.  Although the Examiner asserts that, as discussed above, the reinforcement portion is already convexly curved, for the sake of argument, let’s assume that the surface where reinforcement portion 9 and base portion 8 interface is flat.  This is shown in the modified diagram of ‘648 Fig. 2 below (left), which shows the device in the natural state with a “box” showing reinforcement portion 9.  It is clear that when the device is in the sealing position as shown in the modified diagram of ‘648 Fig. 5 below (right), the “box” would necessarily also curve in the same direction, forming a convexly curved shape.  If the “box” did not curve, among several issues would be that a gap or space would form between the reinforcement portion 9 and base portion 8 because base portion 8 would be curving due to its placement abutting the vessel interior.  Likewise, if the reinforcement portion was already convexly curved, it would simply continue to curve in that direction and still form a convexly curved shape.  
Thus, Applicant’s arguments and the declaration don’t make sense when taking into account how one of ordinary skill in the art would interpret the teachings of Akerfeldt.  It it is clear that based on the disclosure of Akerfeldt (both ‘562 and ‘648) that the central core would be convexly curved from the perspective of the extra-arterial sealing bolster.  

    PNG
    media_image2.png
    318
    574
    media_image2.png
    Greyscale
   
    PNG
    media_image3.png
    377
    604
    media_image3.png
    Greyscale

With respect to claim 65, it is noted that the claim limitation “a same composition” is broad in scope.  As described in paragraphs [0018]/[0021], the base portion 8 and reinforcement portion 9 are both made of synthetic absorbable materials, including common materials listed in both [0018] for the base portion 8 and [0021] for the reinforcement portion 9.  For example, base portion 8 can comprise glycolide or 1,5-dioxepan-2-one and reinforcement portion 9 can comprise glycolide or 1,5-dioxepan-2-one.  Therefore, they have the same composition.
Accordingly, Applicant’s arguments (and the accompanying declaration) are not persuasive to overcome the rejection.


Response to Amendment

The declaration under 37 CFR 1.132 filed 12/02/2020 is insufficient to overcome the rejection of claims 49-65 based upon the specific reference (Akerfeldt) as set forth in the last Office action because:  the declaration fails to sufficiently distinguish the claimed invention from Akerfeldt.  Specifically, the declaration mirrors the arguments presented by Applicant above.  Nothing in the declaration is considered persuasive to overcome the rejection, as discussed above, as the declaration fails to set forth facts which rebut the finding of anticipation by Akerfeldt.

Conclusion

All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN L DAVID whose telephone number is (571)270-5263.  The examiner can normally be reached on M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SHAUN L DAVID/Primary Examiner, Art Unit 3771